Citation Nr: 0513891	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  97-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral sacroiliitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1994 to 
July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision issued by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted 
service connection for bilateral sacroiliitis.  The following 
month, the veteran voiced disagreement with the 10 percent 
rating that had been assigned.  In June 1997, a statement of 
the case (SOC) was issued and the veteran submitted her 
substantive appeal.  The Board has remanded this matter in 
February 2001 and again in October 2003.  The requested 
development is now complete and this matter is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's service-connected bilateral sacroiliitis is 
manifested by muscle spasm and limited motion.  


CONCLUSION OF LAW

The criteria for a 20 percent initial rating, but not higher, 
for bilateral sacroiliitis are been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim

The veteran was granted service connection for bilateral 
sacroiliitis as secondary to her service-connected residuals 
of a stress fracture of the left femur.  Thereafter, the 
veteran voiced dissatisfaction with her assigned disability 
evaluation and during the pendency of this appeal, the 
relevant regulations for rating disabilities of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  In cases like this, the version most 
favorable to the claimant will apply.  Moreover, VA's Office 
of General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(Apr. 10, 2000).  The RO has considered and notified the 
veteran of both the old and the new versions of the relevant 
criteria.  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine; and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain).  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
measured at greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2004).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in one position.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2004).  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
A finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  This 
appeal, however, is from the initial rating assigned to a 
disability upon awarding service connection. Accordingly, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

In the instant case, a January 1997 VA radiology report 
reflects that a computed tomography (CT) scan of the 
sacroiliac joints was indicative of early cartilage 
degeneration.  There was no sclerosis, fusion, or asymmetry.

The March 1997 VA examination shows that the veteran 
complained of low back pain with radiation to the left hip 
but no numbness or parathesthiasis of the lower limbs.  She 
also indicated that her bowel and bladder functions were 
normal.  Upon examination she did not have an antalgic gait 
or posture.  She also did not have a limp.  The report shows 
that Patrick sign was positive on the left with tenderness in 
the lateral trochanteric area at the left hip and left 
sacroiliac joint.  Her heel-toe gait was adequate.  The 
report contains a diagnosis of bilateral sacroiliitis that 
seemed more as a consequence of proximal muscle weakness.

VA treatment records from 1997 to 1998 show that the veteran 
was treated for back pain.  While the records indicate the 
veteran complained of difficulty with forward bending, she 
had full range of motion when examined.  The evidence 
revealed lumbar spasms with an October 1997 radiology report 
showing a slight straightening of the lumbar lordosis, 
indicative of muscle spasms.  The records indicate the 
veteran was prescribed medications, to include a muscle 
relaxant.  A private medical record dated in May 1998 shows 
that the veteran had lumbosacral spasms.

A March 2000 VA examination report shows that the veteran 
again complained of intermittent daily back pain, mostly 
static without radiation of pain to other areas with flare-
ups precipitated by static positions such as standing or 
sitting too long but the veteran indicated she had reasonable 
accommodations at her postal job.  She again indicated that 
her bowel and bladder functions were normal.  The report 
indicates that, as limited by pain, the veteran had slight 
limitation of motion of the lumbar spine (70 degrees of 
flexion, 20 degrees of extension, 40 degrees rotation, and 20 
degrees of lateral bending).  The report indicates that the 
veteran was not limited to any additional degree by pain, 
fatigue, weakness or lack of endurance.  Upon examination, 
the veteran had tenderness to a palpitation of the bilateral 
paravertebral muscles, posterior superior iliac spines, and 
the bilateral greater trochanter areas.  The veteran did not 
have any postural abnormalities and she had symmetrical 
musculature of the back with no masses.  The examination 
report includes previous radiological testing that had 
revealed sclerosis of the posterior elements of L4, lumbar 
lordosis, and normal intervertebral disc space and vertebral 
body heights.

In August 2000, the veteran submitted medical evidence in 
support of her claim that shows she had an on-the-job injury 
in February 2000.  Private medical evidence and VA treatment 
records revealed treatment for mild spasms and strain of the 
lumbosacral spine.  Evidence in support of claim submitted in 
October 2001 shows treatment for an injury to the left hip 
and wrist after a fall in September 2001, not treatment for 
her service-connected spine disability.  VA treatment records 
show that the veteran was referred to the pain clinic due to 
chronic low back pain.

An April 2002 VA spine examination report shows that the 
veteran complained of occasional sharp pain of her low back, 
difficulty bending, and the necessity of changing positions 
to find comfort.  Examination again revealed slight 
limitation of motion of the lumbar spine, i.e., flexion to 70 
degrees and extension to 20 degrees (as limited by pain).  
The report indicates that she had tenderness to a palpitation 
of the sacroiliac joint bilaterally but did not have any 
postural abnormalities.  Musculature was symmetric and she 
had no atrophy of the lower extremities.

The 2002 VA treatment records chronicle the veteran's history 
of normal radiological findings and poor response to 
therapies.  Her treatment with pain medication was continued 
and the records reflect continued evidence of muscle spasms.  
A July 2002 X-ray of the lumbar spine showed the veteran had 
normal vertebral body heights with well-maintained 
intervertebral spaces.  The radiology report indicates that 
no structural abnormalities were noted.  A September 2002 
progress note shows that the veteran had no limits of her 
range of motion.

In August 2002, the veteran submitted additional evidence in 
support of her claim.  A June 2002 private radiology report 
indicates that findings were compatible with muscle spasms 
while a July 2002 private medical record shows the veteran 
was treated with electrical stimulation with the goal to 
decrease her pain.

The evidence of record reveals the veteran's long history of 
chronic low back pain for which she has been treated with 
pain medication.  Although only slight limitation of motion 
has been shown, the veteran experiences flare-ups when 
sitting or standing too long.  The evidence also clearly and 
consistently reveals radiological findings showing evidence 
of muscle spasms.  There are, however, normal vertebral body 
heights with well-maintained intervertebral spaces, and no 
osteoarthritic changes or abnormal mobility.  This evidence 
more nearly approximates the criteria for a 20 percent 
rating, but not higher, for bilateral sacroiliitis under the 
old regulations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).

Since the evidence shows forward flexion to 70 degrees, and 
does not reveal favorable ankylosis of the spine, a higher 
disability rating would not be warranted under the revised 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).  The Board notes that the veteran has not been found 
to have intervertebral disc disease of the lumbosacral spine 
so the provisions for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293 prior to September 23, 2003, and 
Diagnostic Code 5243 from September 23, 2003), are not 
applicable.

The Board finds that an initial rating in excess of 20 
percent is not warranted at any time during the pendency of 
this claim because the evidence discussed above does not more 
nearly approximate the criteria pursuant to the old or 
revised regulations.

The veteran's testimony and the medical evidence of record, 
when considered together, do not support a rating in excess 
of 20 percent under the old or revised regulations.  
38 C.F.R. §§ 4.3, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

Moreover, the Board has no reason to doubt that the veteran's 
service-connected bilateral sacroiliitis may limit her 
efficiency in certain tasks.  However, the evidence of record 
is not indicative of an exceptional or unusual disability 
picture, such as marked interference with employment or 
frequent periods of hospitalization, and is not reflective of 
any factor that takes the veteran outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2002 and in March 2004.  Since the letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, VA notified the veteran, even before 
enactment of the VCAA, what information and evidence was 
needed to substantiate entitlement to a higher disability 
rating for her service-connected disability.  By virtue of 
the March 1997 rating decision (pre-VCAA), the SOC, and the 
supplemental SOCs (SSOCs), she was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  She was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the June 
2002 SOC and November 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2002 letter contained a specific request 
that the veteran submit information describing additional 
evidence or to send the evidence itself to VA, and thus may 
considered to have been requested to provide to VA any 
evidence in her possession that pertains to the claim.  There 
is no allegation from the veteran that she has any evidence 
in her possession that is needed for a full and fair 
adjudication of this claim. 

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
by more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although that did not 
occur here, the veteran was provided VCAA content complying 
notice and proper subsequent VA process, as discussed above.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in 2002 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in March 
1997, March 2000, and April 2002.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The resulting reports have been 
obtained.  The veteran's representative has argued, as per 
the March 2005 informal hearing presentation, that this case 
should be remanded so that a VA examination conducted 
according to new worksheets implemented subsequent to the 
revision of the spine regulations may be provided to the 
veteran.  The representative indicates that an examination 
that addresses the appellant's expected normal range of 
motion, details of any exacerbating episodes, or of any 
neurological findings that may be linked to the veteran's 
back disorder should be provided.  However, the veteran's 
representative does not indicate that the veteran's 
disability has worsened since the last VA examination.  
Furthermore, the examination report in question does refer to 
the veteran's references to exacerbating episodes in response 
to worksheet question 3 and stated that no additional 
limitation of motion due to pain applied to the veteran's 
range of motion.  Moreover, an examiner is not required to 
include an expected normal range of motion at each 
examination, only in exceptional cases such as when the age 
of a particular individual would result in a different normal 
range of motion than contemplated by the regulatory criteria.  
The representative does not argue, and the evidence does not 
indicate, that the veteran has an exceptional circumstance in 
which a different normal range of motion is implicated.  

Nor does the representative, or the evidence indicate that 
the veteran has additional neurological complaints as a 
result of service-connected spine disability.  In fact, VA 
medical records specifically indicate that the veteran's 
neurological complaints relating to hip pain are not related 
to this disability.  See also May 2003 rating decision.  
Therefore, as the current evidence of record is sufficient to 
reveal the veteran's current disability picture, the Board 
finds that a remand for a current VA examination would serve 
no useful purpose and would only impose unnecessary burdens 
on VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The veteran's VA treatment records, radiological evidence, 
and private medical evidence have been associated with her 
claims file.  As the veteran has not identified, or properly 
authorized the request of, any additional evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

A 20 percent initial rating, but no higher, is granted for 
bilateral sacroiliitis, subject to the law and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


